875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Calvin RUFFIN, Plaintiff-Appellant,v.David WILLIAMS, Warden, John B. Taylor, Acting Warden,Patrick Gurney, D. Webb, J.L. Danials, J.C. Adams, J.Edmonds, C.E. Dunn Moodie, T.L. Parlett, Akinrinmade Israel,A.L. Johnson, G. Kiser, R.S. Sanfilippo, D. Hess, C.L.Mcintosh, E.E. Thomas, Defendants-Appellees.
No. 88-6853.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1989.Decided May 12, 1989.

John Calvin Ruffin, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before DONALD RUSSELL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John Calvin Ruffin, a Virginia prisoner, appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We find that Ruffin was properly advised of the disciplinary charges against him and his due process rights pursuant to Wolff v. McDonnell, 418 U.S. 539 (1974);  his disciplinary hearing was not unconstitutionally delayed;  the time Ruffin spent in pre-hearing detention was properly credited against his sentence;  Ruffin was removed from isolation status at the proper time;  and it was not a constitutional violation for him to be held on segregation status for two days before being returned to the general population.  Accordingly, we affirm the order of the district court.  Ruffin's "Motion for Rule on Contempt" is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.